Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (US 2015/0382047) in view of Shoff et al. (US 2001/0001160).

Regarding claim 1, 13 and 20, VAN OS discloses a message push method, comprising:
playing a first video in a play interface of a terminal according to first video data transmitted by a server (See [0059] receiving content from server system);
displaying, by processing circuitry of the terminal, a scenario interaction interface (See Fig 4A, 4B, 4C and [0090-0091] displaying an interaction menu or prompt for interaction.  See [0092] speech input interface displayed and in response to detected speech a transcription of a spoken command/request is displayed [0095]):
obtaining interaction information input based on the displayed scenario interaction interface (See [0095] capturing speech input, see Fig 1, [0061] [0120] [0072-0073],  providing contextual information and speech recognition by virtual assistant service at server);
obtaining a target message related to the obtained interaction information (See [0121-0122] determining content to provide in response to speech query); and
outputting the obtained target message by the processing circuitry of the terminal (See See Fig 5 and [0101-0103] displaying selectable video links and additional content in response to a virtual assistant query.).


	Shoff discloses displaying, by processing circuitry of the terminal, a scenario interaction interface at a preset playback time of the first video, the scenario interaction interface being set according to display content of an electronic device shown in the first video (See Fig 6 and 8a, [0051] [0057] [0067] [0068] [0071] displaying supplemental content to coincide with a part of a program to which it pertains).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of VAN OS with the known methods of Shoff predictably resulting in displaying, by processing circuitry of the terminal, a scenario interaction interface at a preset playback time of the first video, the scenario interaction interface being set according to display content of an electronic device shown in the first video by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of notifying a user of contextual interactive data available at specific times as suggested by Shoff.

	




Regarding claim 3 and 15, VAN OS the method according to claim 1, farther comprising, after the outputting; switching from the scenario interaction interface to the play interface; and
playing a second video in the play interface according to second video data, video content of
the second video comprising reward content related to video content of the first video (See VAN OS [0098] hiding speech input interface in response to command, such as selecting a new channel or video to view, see Fig 5).

Regarding claim 4 and 16, VAN OS further discloses the method according to claim 3, further comprising, before the playing the second video: transmitting a video request to the server, the video request requesting the server to transmit the second video data; and receiving the second video data transmitted by the server (See Fig 5, Fig 10, [0123] receiving a selection of a link and providing the corresponding content).




	Regarding claim 7 and 19, VAN OS the method according to claim 1, wherein the display content of the electronic device shown in the first video comprises call content, and the scenario interaction interface is a call interface set according to the call content; and the obtaining the interaction information input based on the scenario interaction interface comprises: obtaining a trigger signal on an answer control in the call interface: or obtaining audio information captured by the terminal based on the call interface (See [0091-0097] capturing speech input.  The speech input interaction with the system reads on a call with a virtual assistant).

Regarding claim 11, VAN OS further discloses the method according to claim 1, further comprising, before the displaying the scenario interaction interface: displaying a prompt interface together with the play interface at the preset playback time of the first video, the prompt interface requesting to switch to the scenario interaction interface; and displaying the 

Regarding claim 12, VAN OS the method according to claim 8, wherein the audio message of the target message corresponding to a character shown in the first video (See [0051] a query is interpreted using disambiguation based on characters playing in a TV show).


Claim 6, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (US 2015/0382047) in view of Shoff et al. (US 2001/0001160) in view of Eller et al. (US 2013/0289998).

Regarding claim 6, VAN OS discloses the method according to claim 5, and wherein the outputting comprises: displaying a text message of the target message in the instant messaging interface, the text message of the target message being generated by an artificial intelligence model; or playing an audio message of the target message based on the instant messaging interface, the audio message of the target message being generated by an artificial intelligence model (See Fig 12, Fig 15 and [0126] [0141-0142]).
VAN OS does not explicitly disclose the artificial intelligence model being obtained by training a neural network model by using at least one of a preset text sample or a preset audio sample.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of VAN OS with the known methods of Eller predictably resulting in the artificial intelligence model being obtained by training a neural network model by using at least one of a preset text sample or a preset audio sample by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of synthesizing human speech as suggested by Eller.

Regarding claim 8 and 18, VAN OS further discloses the method according to claim 7, wherein the outputting comprises: playing an audio message of the target message based on the call interface, the audio message of the target message being a preset audio message, or the audio message of the target message being generated by an artificial intelligence model (See [0055] [0071] the virtual assistant can provide responses in audio form).
VAN OS does not explicitly disclose the artificial intelligence model being obtained by training a neural network model by using at least one of a preset text sample or a preset audio sample.
Eller discloses that it was known to train an artificial intelligence model against text and audio samples (See [0104]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of VAN OS with the known methods of Eller .


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (US 2015/0382047) in view of Shoff et al. (US 2001/0001160) in view of Miura et al. (US 2013/0260896).

Regarding claim 9, VAN OS discloses the method according to claim 1, but does not explicitly disclose wherein the display content of the electronic device shown in the first video comprises game content, and the scenario interaction interface is a game demo interface set according to the game content; and the method further comprises: obtaining an operation signal in the game demo interface; and playing a third video in the game demo interface according to the operation signal, the third video being a video set according to the game content.
Muira discloses that it was known to provide video game content to a user including a game demo interface and obtaining an operation signal based on the game demo interface and providing a full video game content based on the operation (Miura Fig 3 providing a demo to a user and based on a purchase by a user providing a full game version)


	

Regarding claim 10, VAN OS further disclose the method according to claim 1, but does not explicitly disclose wherein the display content of the electronic device shown in the first video comprises game content, and the scenario interaction interface is a game interface set according to the game content; and the method further comprises: obtaining a control instruction in the game interface; and performing a corresponding game operation in the game interface according to the control instruction.
Muira discloses that it was known to provide video game content to a user including a game demo interface and obtaining an operation signal based on the game demo interface and providing a full video game content based on the operation (Miura Fig 3 providing a demo to a user and based on a purchase by a user providing a full game version)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425